                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

JODY FORD McCREARY, #1694118                    §

VS.                                             §              CIVIL ACTION NO. 6:15cv1171

DIRECTOR, TDCJ-CID                              §

                    MEMORANDUM OPINION ADOPTING THE REPORT
                     OF THE UNITED STATES MAGISTRATE JUDGE
         Petitioner Jody Ford McCreary, proceeding pro se, an inmate confined at the Polunsky

Unit within the Texas Department of Criminal Justice (TDCJ), filed this petition for a writ of

habeas corpus pursuant to § 2254 complaining of the legality of prison disciplinary measures taken

against him while housed at the Michael Unit. The case was referred to the United States

Magistrate Judge, the Honorable John D. Love.

         On October 15, 2018, Judge Love issued a Report, (Dkt. #17), recommending that

McCreary’s petition be dismissed with prejudice. A copy of this Report was sent to McCreary at

his address; return receipt requested. The docket illustrates that McCreary received a copy of the

Report on October 22, 2018, (Dkt. #18). However, to date, no objections to the Report have been

filed.

         Accordingly, McCreary is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc).




                                                1
        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #17), is

ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner’s federal petition for a writ of habeas corpus is DISMISSED

with prejudice. Petitioner McCreary is also denied a certificate of appealability sua sponte.

Finally, it is

        ORDERED that any and all motions that may be pending in this cause of action are hereby

DENIED.


                 So ORDERED and SIGNED January 7, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                                2
